Memorandum: Upon the facts here presented, we conclude that “a vacancy in a nomination made at a fall primary” was not created within the meaning of the language of subdivision 3 of section 140 of the Election Law. Oral application for leave to appeal to the Court of Appeals denied. This, of course, does not prevent an application being made directly to the Court of Appeals. (Appeal from an order of Erie Special Term denying application to have Board of Elections accept certificate of nomination as valid.) Present — Williams, P. J., Bastow, Goldman, McClusky and Henry, JJ. (Decision and order entered Oct. 17, 1961.)